Order entered March 4, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01413-CV

    MARSHALL HODGES D/B/A GUARANTEED PRINTING SUPPLY AND RHON
                        ROMMER, Appellants

                                               V.

                               JITENDRA RAJPAL, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-08231

                                           ORDER
       We GRANT appellants’ February 27, 2014 unopposed motion for extension of time to

file reply brief and ORDER the brief be filed no later than March 21, 2014.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE